UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 01-20591



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                             VERSUS


                         ROBERT SWANSON,

                                                Defendant-Appellant.




          Appeal from the United States District Court
               for the Southern District of Texas
                           (99-CR-630)
                        December 3, 2002


Before HIGGINBOTHAM, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIUM:*

                           BACKGROUND

     On January 5, 2000, Robert Swanson (“Swanson”) and Marcial

Rivera (“Rivera”) were charged by a fourteen-count superseding

indictment with conspiracy to launder monetary instruments, in

violation of 18 U.S.C. § 1956(h) (count 1); aiding and abetting



     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
wire fraud, in violation of 18 U.S.C. §§ 2, 1343 (counts 2-8); and

aiding and abetting money laundering, in violation of 18 U.S.C. §§

2,   1956(a)(1)(A)(I)   (count   9).   Swanson   was   also   charged

individually with trafficking in counterfeit goods, in violation of

18 U.S.C. § 2320(a) (counts 10-13).1

     With respect to wire fraud, the superseding indictment alleged

that Swanson and Rivera submitted fraudulent credit card charges

from the Watch Shop, a jewelry store Swanson operated in Houston,

Texas, to EFS and Nova, both credit card processing companies in

Tennessee.   With respect to money laundering, the superseding

indictment alleged that Swanson and Rivera withdrew $850 from a

Watch Shop bank account in an effort to promote the wire fraud.

With respect to trafficking in counterfeit goods, the superseding

indictment alleged that Swanson had counterfeit Rolex watches which

the government seized at the Watch Shop. Additional relevant facts

as established at trial are outlined in the discussion section for

each issue on appeal.

     On January 31, 2000, after an eight-day jury trial, the jury

found Swanson guilty of all counts except one count of trafficking

in counterfeit goods.2 After granting several continuances, on May

     1
       Rivera was individually charged with threatening to
retaliate against a government informant, in violation of 18 U.S.C.
§ 1513(b)(2) (count 14).
     2
       The jury convicted Rivera of all counts except the
retaliation count and this conviction was upheld by another panel
of this Court in United States v. Rivera, 295 F.3d 461 (5th Cir.
2002), despite Rivera’s claim that there was insufficient evidence

                                  2
25, 2001, the district court sentenced Swanson to eighty-seven

months in the custody of the Bureau of Prisons, followed by three

years of supervised release, and the court imposed a $10,000 fine,

$500 in restitution, and a special assessment of $1,200.           Swanson

did not object to the fine.        On January 29, 2002, the district

court ordered destruction of the counterfeit Rolex watches seized

at the Watch Shop.

     Swanson now challenges the sufficiency of the evidence on the

seven counts of aiding and abetting wire fraud and the one count of

aiding and abetting money laundering.          He also argues that the

district court abused its discretion in denying his motion to

continue the sentencing for six months until a proposed, new money

laundering    guideline   became   effective     and   in   ordering    the

destruction of counterfeit Rolex watches.       Finally, he argues that

the district court committed plain error by imposing a $10,000

fine.

                               DISCUSSION

Whether the evidence is sufficient to support Swanson’s conviction
for aiding and abetting wire fraud.

     When    evaluating   a   challenge   to   the   sufficiency   of   the

evidence, we view the evidence in the light most favorable to the

verdict and will uphold the verdict if a rational juror could have

found each element of the charged offense beyond a reasonable



to support a conviction for aiding and abetting wire fraud or a
conviction for aiding and abetting money laundering.

                                    3
doubt.    United States v. McCauley, 253 F.3d 815, 818 (5th Cir.

2001).    The review is de novo, and "[i]f 'the evidence viewed in

the light most favorable to the prosecution gives equal or nearly

equal circumstantial support to a theory of guilt and a theory of

innocence,' a defendant is entitled to a judgment of acquittal."

United States v. Brown, 186 F.3d 661, 664 (5th Cir. 1999) (quoting

United States v. Schuchmann, 84 F.3d 752, 754 (5th Cir. 1996)).

The same       standard      is    applied    equally   to    direct    evidence    and

circumstantial evidence.             United States v. Mergerson, 4 F.3d 337,

341 (5th Cir. 1993).              Finally, the evidence is viewed as a whole

rather than each circumstance in isolation.                         United States v.

Duncan, 919 F.2d 981, 990 (5th Cir. 1991).

       To prove aiding and abetting, the government has to prove that

Swanson associated with a criminal venture and that he shared the

same requisite criminal intent as the principal.                     United States v.

Isomoila,      100 F.3d 380,    387     (5th   Cir.    1997).      A    defendant

associates himself with a criminal venture if he engages in some

affirmative conduct designed to aid the venture.                     United States v.

Delgado, 256 F.3d 264, 276 (5th Cir. 2001) (citation omitted).

Wire   fraud     requires         “specific   intent    to   defraud     or   deceive,

although proof of such intent can arise ‘by inference from all of

the    facts    and    circumstances          surrounding     the     transactions.’”

Ismoila, 100 F.3d at 387 (citations omitted).

       At trial, and not challenged on appeal, the government proved

                                              4
that the credit cards were stolen, that a Watch Shop merchant

obtained approval for the charges via wire signals, and that

payments were made to the Watch Shop via wire transfers.         On

appeal, Swanson contends only that he did not know the credit cards

had been stolen because it is common practice for credit card

holders to give permission to third parties to use their credit

cards even though most credit card issuers prohibit this.

     At trial, there was substantial evidence that Swanson knew the

cards involved in the first four counts of wire fraud were stolen.

There was evidence from Ramirez, a Watch Shop employee, that

individuals supplied stolen credit cards to Swanson as often as

once or twice a week.     There was evidence that Swanson purposely

double-billed credit cards, had individuals sign blank drafts and

then submitted charges without permission, and kept blank credit

card drafts with forged signatures on them in the Watch Shop.

There was also testimony that EFS spoke to “Robert,” and the jury

could reasonable infer that “Robert” was Swanson, regarding the

fraudulent charges.     In fact, Swanson sent EFS documentation to

support a fraudulent charge, claiming that he had forgotten to have

the customer sign the receipt when the alleged customer had never

been in the Watch Shop.

     Additionally, three counts of wire fraud involved fraudulent

charges at the Watch Shop as part of an undercover operation.

Using a government informant, credit cards were brought to Swanson

on two occasions, Swanson was told that the cards were stolen but

                                  5
he or someone else with his assistance submitted charges on the

cards anyway.     The interaction between the informant and Swanson

was recorded and the recording was corroborated by a police officer

at trial who had listened to the transactions as they occurred.                At

trial, the jury was cautioned that they were free to disregard the

testimony of the government informant if they found it untruthful.

     The jury could at least infer from the evidence as a whole,

Swanson knew the cards were stolen and therefore had the specific

intent required to be convicted of aiding and abetting wire fraud.

Accordingly, a rational juror could have found each element of the

charge: that Swanson associated with a criminal venture and had the

required intent.      Therefore, the evidence is sufficient to support

Swanson’s conviction.

Whether the evidence is sufficient to support Swanson’s conviction
for aiding and abetting money laundering.

     The standard of review for a challenge to the sufficiency of

the evidence    for    a   conviction       for   aiding   and   abetting   money

laundering   is    the     same   as        the    standard      applied    above.

Additionally, the elements of aiding and abetting, that Swanson

associated with a criminal venture and had the required intent, are

the same as above. For money laundering, the government must prove

specific intent to promote the carrying on of the specified illegal

activity, which in this case is wire fraud.                   United States v.

Brown, 186 F.3d 661, 670 (5th Cir. 1999).

     Again, Swanson’s only claim on appeal is that there was no

                                        6
wire fraud because the government did not prove that he knew the

cards were stolen and, therefore, there can be no money laundering.

Swanson also seems to argue that there was not a sufficient link

between the use of money and the wire fraud to prove that the money

was used to promote the illegal activity and, therefore, he could

not be convicted of aiding and abetting money laundering.

     The evidence outlined above is relevant to this issue and

indicates a rational juror could have found that Swanson knew the

cards were stolen and therefore had the specific intent necessary

for wire fraud.    Consequently his activities in promotion of the

wire fraud, such as paying money to individuals that brought him

stolen   credit   cards,   constituted   aiding   and   abetting   money

laundering.

     Furthermore, the government also proved Swanson made efforts

to pay the government informant from the proceeds of wire fraud and

this established a link between the use of the funds and promotion

of the illegal activity.    At trial, the government proved that the

informant had sought payment from Swanson for brining Swanson

stolen credit cards, that Swanson made the informant wait until the

credit card processing companies had transferred funds to one of

the Watch Shop accounts, after the money was in the account Swanson

instructed someone over the phone to withdraw funds in order to pay

a person he had a deal with, money was withdrawn from the account,

Swanson then paid the informant an amount that they agreed to after

Swanson deducted the credit card processing fees and taxes.         The

                                   7
government argued that this use of funds was to promote the

activity so the informant would continue to assist Swanson in

committing wire fraud.

   Based on this evidence, a rational juror could have found that

Swanson associated with the criminal venture and had the required

intent because he was trying to promote the illegal activity

through using the wire fraud proceeds.          Accordingly, the evidence

is sufficient to support Swanson’s conviction for aiding and

abetting wire fraud.

Whether the district court abused its discretion in denying a
continuance of the sentencing until after a proposed amendment to
the money laundering guideline would have become effective.

     We review the denial of a continuance of a sentencing hearing

for an abuse of discretion.      United States v. Peden, 891 F.2d 514,

519 (5th Cir. 1989).

     The jury convicted Swanson on January 31, 2000.                Although

Swanson’s sentencing was originally scheduled for May 19, 2000, he

was sentenced one year later on May 25, 2001, because several

continuances had been granted.      On May 23, 2001, Swanson filed a

motion to continue the sentencing hearing until November 2001. The

reason for the motion was that on May 1, 2001, the United States

Sentencing Commission had submitted to Congress amendments to the

Sentencing   Guidelines   that   would   have    made   Swanson’s   earlier

motions for a downward departure moot due to the fact that the

amendments, if they became effective, would potentially reduce the


                                    8
sentence for money laundering in a case like Swanson’s.

     There is no case law to support Swanson’s contention that a

district court abuses its discretion when it denies a continuance

to a defendant who could benefit from a proposed guideline.          See

United States v. Smith, 200 WL 1042654 (E.D. La. July 25, 2000)

(denying a motion for continuance because amendments are not

guaranteed   to   become   effective).   Furthermore,   a   ruling   for

Swanson, would require attorneys to move for and the courts to

grant “continuances in a substantial number of cases scheduled for

sentencing between May and November, where a proposed guideline

might affect the result.”     United States v. Flores-Ochoa, 139 F.3d
1022, 1024 (5th Cir. 1998).     Therefore, the district court did not

abuse its discretion in denying Swanson’s motion for continuance.

Whether the district court abused its discretion in ordering the
destruction of counterfeit Rolex watches without affording Swanson
a hearing.

     We review for abuse of discretion the district court’s denial

of a motion without an evidentiary hearing.        United States v.

Runyan, 290 F.3d 223, 247-48 (5th Cir. 2002).       Swanson cites no

case law in support of his argument.

     On May 10, 2000, Swanson filed a pro se motion for return of

the property seized at the Watch Shop, contending that a large

portion of the items were not counterfeit.     The government sought

permission to destroy the counterfeit watches and return all other

property that was not the proceeds of illegality to the rightful


                                   9
owners.    Swanson responded to the governments motion claiming he

did not own the watches.        On July 14, 2000, the court ordered a

hearing to be schedule at a later date to determine the rightful

owners of the seized watches.           On July 23, 2001, in a written

order, the district court found that Swanson had abandoned his

claim to any of the watches and denied his motion for return of the

watches.    On August 31, 2001, the government filed a motion to

destroy the seized watches and attached an affidavit from a Rolex

vice president that listed why each watch was counterfeit.                      On

January    29,   2002,   the   court   ordered    the   destruction   of    the

counterfeit watches.

     The district court found that Swanson waived his request for

a hearing by abandoning an ownership interest in the watches and

Swanson does not seem to challenge this finding.               Furthermore,

pursuant    to   18   U.S.C.   §2320(b),    the   government   proved      by   a

preponderance of the evidence that the watches were counterfeit and

therefore could be destroyed.          Therefore, there was no abuse of

discretion.

Whether the district court plainly erred in imposing a $10,000
fine.

     Swanson did not challenge the imposition of the fine in

district court and, therefore, we review for plain error.               United

States v. Landerman, 167 F.3d 895, 899 (5th Cir. 1999).                     The

Sentencing Guidelines require the imposition of a fine in every

criminal case, unless the defendant establishes that he does not

                                       10
have the ability to pay a fine.                     U.S.S.G. § 5E1.2(a).            Because the

total offense level was 23, the minimum fine was $10,000, which the

district court imposed.                   U.S.S.G. § 5E1.2(c)(3).

          Swanson              refused   to   provide      financial        information      and,

therefore, the financial section of the Pre-Sentencing Report

(“PSR”) for this case relied on a previous PSR prepared in 1999 in

connection with Swanson’s previous federal bank fraud conviction.

The previous PSR did not indicate Swanson was unable to pay the

fine and only now, on appeal, does Swanson claim the information

was outdated.                   Swanson has never shown an inability to pay and,

accordingly, the district court did not error.

                                              CONCLUSION

          Having         carefully       reviewed    the    record     of    this    case,   the

parties’ respective briefing and arguments, and for the reasons set

forth above we conclude that there was sufficient evidence to

convict Swanson and the district court correctly decided all the

issues appealed.                  Therefore, we AFFIRM.

AFFIRMED.




G:\opin\01-20591.opn.hrd.wpd                        11